DETAILED ACTION

This office action is in response to the application filed on 12/27/2018.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 9,510,688.  Although the conflicting claims are not identical, they are not patentably distinct from the patent because the patent, in independent claims 1, 5, 8, and 14, describes an apparatus that includes an air mattress system which measures air pressure values, then uses these values to determine, based on the comparison, whether a user of the air mattress system moved.  These structures and functionality are substantially the same as that which is recited in the instant application, including recitation of a mattress with pressure sensors and a controller that determines if the first user has rolled over from the first support portion to the second support portion.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claim Objections

Claims 10 and 18 are objected to because of the following informalities:  the claims recite “the fist support portion.” This has been interpreted as --- the first  ---.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112 (a)

The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL.--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 and dependent claim 11 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant recites that the apparatus must “determine if the roll over has negatively impacted the sleep quality of the second user,” however, aside from stating this supposed benefit in the disclosure, there is no discussion of what constitutes “sleep quality” or how to determine if sleep quality has been impacted.  Therefore, the disclosure is not sufficient for one of ordinary skill in the art to be able to make and use an invention that determines if sleep quality has been “negatively impacted” by a roll over event.  Appropriate correction is required.



Discussion of allowable subject matter

Applicants’ invention is directed toward an air mattress type bed which includes, inter alia, two sides for two different occupants, and includes pressure sensors that measure various parameters on each side, and importantly, the data is processed by a controller to determine if a first user has encroached onto the second side of the mattress (see Applicant’s Figs. 19-21), and in further dependent claims recites using this determination to perform some function to the 
The closest prior art is considered to be US Patent Application Publication 2008/0189865 to Bhai, which teaches various structural components that are found in Applicant’s claimed invention including an air mattress with pressure sensors, and a controller that uses the pressure sensor data to determine a rate of change of pressure within the air bladder.  However, Bhai does not teach a bed with two distinct air inflatable bladders in which sensor data is used to determine if a user has rolled over from the first support portion to the second support portion.
Additionally, Applicant has patented nearly identical subject matter in US Patent 9,510,688.  As this application is not anticipated or made obvious by the prior art, the application (subject to the rejections and objections discussed in this office action) would be allowable if a terminal disclaimer were filed to overcome the double patenting rejection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Primary Examiner, Art Unit 3673